Citation Nr: 1751673	
Decision Date: 11/13/17    Archive Date: 11/22/17

DOCKET NO.  13-35 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral hearing loss disability.

2. Entitlement to service connection for a bilateral hearing loss disability.

3. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus.

4. Entitlement to service connection for tinnitus.

5. Entitlement to service connection for a low back disability.

6. Entitlement to service connection for a left shoulder disability, to include pursuant to 38 U.S.C.A. § 1151.

7. Entitlement to service connection for an acquired psychiatric disability.

8. Entitlement to a compensable rating for service-connected burn scar on the abdomen for the period prior to October 30, 2013 and a rating in excess of 10 percent thereafter.

9. Entitlement to a compensable rating for service-connected burn scar on the upper left arm.

10.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1974 to July 1976.  
 
These matters come before the Board of Veterans' Appeals on appeal from rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In February 2017, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A copy of that transcript is of record.

Notably, the Veteran filed for service connection for a bilateral hearing loss disability, tinnitus, and a low back disability in July 2012; the claim was denied in a September 2012 rating decision.  The Veteran timely appealed all three issues.  See Correspondence dated October 4, 2012.  In the following Statement of the Case (SOC), the RO addressed the Veteran's claims related to his hearing loss and tinnitus, but did not address the issue of entitlement to service connection for a low back disability.

Subsequently, the Veteran refiled his claim for service connection for a low back disability.  See Correspondence dated April 3, 2014.  The RO denied the claim, reasoning that the September 2012 rating decision was final and the Veteran did not submit new and material evidence in order to reopen the claim.

As it pertains to the Veteran's claim for service connection for a low back, the Board notes that the Veteran timely appealed the denial of his claim in 2012.  However, the RO never issued an SOC addressing the Veteran's timely Notice of Disagreement.  As such, the Board finds that the September 2012 denial was not final.  Consequently, the Board finds that the October 2012 rating decision, which originally denied the claim of service connection for a low back disability on the merits, is currently on appeal.

The Board also notes that at the February 2017 Board hearing, the Veteran raised the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  The Board notes that this issue was most recently adjudicated by the RO by way of a June 2017 rating decision.  To date, the Veteran has not filed a Notice of Disagreement to the decision.  However, at the hearing, the Veteran alleged unemployability as a result of the increased rating claims for burn scars on appeal.  Thus, the Board takes jurisdiction over this claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to service connection for a hearing loss disability, a low back disability, and a left shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an unappealed February 2004 rating decision, the AOJ denied the Veteran's claims of entitlement to service connection for a bilateral hearing loss disability and tinnitus on the basis that neither disability was present in service and neither disability had been linked to his period of service.

2. The evidence associated with the claims filed subsequent to the AOJ's February 2004 denial is not cumulative or redundant and is new and material, as it includes a medical opinion suggesting that the Veteran's bilateral hearing loss and tinnitus may be related to service.

3. The evidence is in equipoise as to whether the Veteran's tinnitus disability had its onset during service.

4. The evidence is in equipoise as to whether the Veteran's depressive disorder is related to his service-connected disabilities.

5. For the entire appeal period, the Veteran's burn scar approximated the criteria for a painful scar which is not shown to measure in area exceeding six square inches (39 square cm.).

6. For the entire appeal period, the Veteran's burn scars on the left arm are not shown to measure in area exceeding six square inches (39 square cm.) and are neither painful or unstable.



CONCLUSIONS OF LAW

1. The February 2004 rating decision denying service connection for bilateral hearing loss and tinnitus is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2003).

2. New and material evidence has been received to reopen the claims for service connection for bilateral hearing loss and tinnitus.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156(b) (2017).

3. Resolving all reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted.  38 U.S.C. §§ 1110, 1131, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

4. Resolving all reasonable doubt in the Veteran's favor, service connection for depressive disorder is warranted.  38 U.S.C. §§ 1110, 1131, 5107 (West 2012); 38 C.F.R. § 3.310 (2017).

5. The criteria for a 10 percent rating burn scar on the abdomen for the period prior to October 30, 2013 have been met, but the criteria for a rating greater than 10 percent have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.118, Diagnostic Codes 7801-7805 (2017).

6. The criteria for a compensable rating for burn scars on the left arm have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.118, Diagnostic Codes 7801-7805 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096(Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2014)) which includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).  A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).  

New and Material Evidence

The Veteran seeks to establish service connection for a bilateral hearing loss disability and tinnitus.  Service connection is established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during periods of active service.  38 U.S.C. § 1110.  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  Under the applicable provisions, a claim shall be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence which relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  If it is determined that new and material evidence has been received, the claim must be reopened.  VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

The Board must presume the credibility of evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claims and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The Veteran originally filed for service connection for bilateral hearing loss and tinnitus in September 2003.  A February 2004 rating decision denied the Veteran's claims.  The relevant evidence before the AOJ at the time of the February 2004 rating decision consisted of the Veteran's service treatment records, private audiological examinations, which did not provide a nexus, and the Veteran's lay statements.  Based on this evidence, the AOJ denied claim, reasoning that there was no evidence of tinnitus or hearing loss in service and there was no evidence to connect the Veteran's current disabilities to his period of service.  The Veteran timely appealed and in December 2004, the AOJ issued a Statement of the Case.  The Veteran did not submit a substantive appeal within 60 days of receipt of the SOC.  Thus, the February 2004 rating decision became final.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2003).

Since that time, the evidence consists of VA examinations, private examinations, and nexus opinions suggesting that the Veteran's bilateral hearing loss and tinnitus may be related to his in-service noise exposure.  The evidence is new as it was not previously associated with the Veteran's claim folder at the time of the 2004 denial.  The evidence is material as it relates to the nexus criteria for service connection.  See 38 C.F.R. §§ 3.156(a), 3.304(f); Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low" and in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement).  Thus, the claim is reopened.

Service Connection

As noted above, establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden, 381 F.3d at 1167.

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Other specifically enumerated disorders will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Section 3.310 was amended effective October 10, 2006.  Thus, as the claim for service connection was filed after the amendment, the current version of 38 C.F.R. § 3.310 is applicable to the claim on appeal.

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record.  Id. at 433-34.  A lay person is competent to report on the onset and continuity of his symptomatology.  Id. at 438.  Moreover, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Kahana, 24 Vet. App. at 433 n.4. 

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Id. at 1287 (quoting 38 U.S.C. § 5107(b)).

Tinnitus

The record demonstrated that the Veteran currently has tinnitus.  He contends that tinnitus manifested in 1975 and has continued ever since.  He describes his disability as a constant ringing in his ears, along with a static noise.  The record also establishes the Veteran's reports of acoustic trauma during service.  As these reports are consistent with places, types, and circumstances of the Veteran's service, the Board accepts the Veteran's reports of noise exposure and acoustic trauma as true.  38 U.S.C. § 1154(a).

As it pertains to the nexus element, the record contains conflicting medical evidence.  The Veteran was afforded two VA examinations, one in August 2012 and one in November 2013, to address the nature and etiology of his tinnitus.  Both clinicians opined that a nexus opinion could not be provided without resorting to mere speculation.  In so finding, the clinicians found that the Veteran did not complain of tinnitus during service.  Further, as the Veteran's audiological testing results were invalid for rating purposes, the clinicians noted that an opinion could not be offered for tinnitus without resorting to mere speculation.

Most recently, in March 2017, the Veteran submitted a nexus statement from his family physician, in which the physician opined that the Veteran's tinnitus was a result of his loud noise exposure while in the military.

Also of record are the Veteran's lay statements.  Specifically, the Veteran testified that he first noticed tinnitus in 1975 while performing his duties as a supply clerk.  He also testified that the ringing in his ears remained constant upon discharge from service until present day.  The Veteran is certainly competent to report when the ringing in his ears began.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In addition, the Board finds that the Veteran's statements are credible, as they are consistent with his in-service duties.

Based on the above, the Board finds that the evidence of record is at least in equipoise as to whether the Veteran's tinnitus is related to his period of service.  In resolving all reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted.

Acquired Psychiatric Disorder

The Veteran contends that he currently has an acquired psychiatric disability due to his service-connected disabilities. 

To date, the Veteran has been diagnosed with mood disorder, PTSD, and major depressive disorder.  Treatment records reflect that the Veteran's mood disorder was noted as secondary to his uncontrolled pain.  However, the psychiatric disability was not linked to a specific service-connected disability.  See VA Treatment Record dated February 2014.

The Veteran was afforded a VA examination in March 2015 to ascertain the nature and etiology of his acquired psychiatric disabilities.  At that time, the clinician diagnosed unspecified personality disorder and stated that the Veteran did not have a mental disorder diagnosis.  The clinician issued two psychological tests, the MMPI2 and the MCMI-3, and found that, based upon the results the Veteran appeared to be over reporting his symptoms and functional impairment.  Rather, the clinician found that the Veteran's symptoms, such as his interpersonal, marital, and occupational conflicts were mostly likely attributable to primary personality disorder.  The clinician further opined that the majority of the Veteran's depressive symptoms were not caused solely by ongoing pain issues, as evidenced by their episodic pattern, reactive nature, and mutual aggravation.

Most recently, in March 2017, the Veteran underwent two private psychological evaluations with Dr. A.W.  The clinician interviewed the Veteran, elicited his social and medical history, and reviewed the record.  The clinician administered the CAPS test to assess the presence of PTSD symptomatology.  The results of the test reflected that the Veteran did meet the criteria for PTSD as he endorsed re-experiencing symptoms, avoidance and numbing symptoms, and hyperarousal symptoms.  In the accompanying Disability Benefits Questionnaire (DBQ), Dr. A.W. assessed the Veteran pursuant to the DSM-IV and found that the Veteran satisfied the requisite criteria for PTSD.  The clinician found that the Veteran's PTSD was a direct result of traumatic experiences that occurred during service, in particular, the injury the Veteran sustained when he was burned with hot oil.  The clinician diagnosed the Veteran with depressive disorder, caused by the chronic pain associated with his in-service injury.

Upon review of the record, the Board finds that the evidence is at least in equipoise as to whether the Veteran has PTSD and depressive disorder related to his service-connected disabilities.  Both the March 2015 VA examiner and the March 2017 private clinician reviewed the Veteran's claims file, to include his medical history, interviewed the Veteran, and arrived at different but equally persuasive opinions.  Both opinions were well reasoned and based upon medical principles.  However, the VA examiner failed to discuss the significance of the Veteran's significant history of mental health care and the validity of the documented diagnoses of various psychiatric disorders.  The VA examiner's opinion was primarily based upon the two tests administered during the examination, the results of which are contradicted by the Veteran's medical treatment records, as various health professionals have assessed the Veteran to have an acquired psychiatric disorder.  Thus, the VA examiner has reduced probative value for failing to address potentially favorable evidence.  

In light of the forgoing, the Board is satisfied that the criteria for entitlement to service connection for PTSD and depressive disorder have been met.  The evidence, at a minimum, is in relative equipoise.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' ..., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits").

Increased Rating for Scars

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck that are deep and nonlinear.  Scars in an area or areas exceeding 6 square inches (39 sq.cm.) are rated 10 percent disabling.  A 20 percent rating is warranted for scars of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.).  Note (1) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801.

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck that are superficial and nonlinear.  Such scars in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  Note (1) to Diagnostic Code 7802 provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802.

Diagnostic Code 7804 (unstable or painful scars) was also revised to provide a 10 percent evaluation for one or two scars that are painful or unstable.  A 20 percent rating was assigned for three or four scars that are painful or unstable.  A 30 percent rating is assigned for five or more scars that are painful or unstable.  Note (1) defined an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scars.  Note (2) indicated that if one or more scars were both unstable and painful, the rater is to add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  According to Note (3), scars rated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive evaluation under this Diagnostic Code when applicable.  38 C.F.R. § 4.118, Diagnostic Code 7804

Scars on Abdomen and Left Arm

The Veteran filed for service connection for his abdomen and left arm scars in October 2012, and he was afforded a VA examination in December 2012.  At that time, the abdomen scar was neither painful nor unstable.  The Veteran did report that when he moved his left arm, the skin on the left side of his abdomen felt "pulled and stretched."  The clinician noted that the Veteran's scar was deep and non-linear, and measured at 6x5 cm; the approximate total area was seven squared centimeters.  

At the October 2013 VA examination, the Veteran again noted that his abdomen scar felt pulled and stretched when he lifted his left arm.  He stated that the scar was painful and tender when palpated.  However, the scar was not unstable with frequent loss of covering of skin over the scar.  The scar was deep and non-linear and measured 6x5 cm.

At the December 2012 and October 2013 VA examinations, the Veteran's left arm scars were neither painful nor unstable.  Upon examination, each scar was noted as deep and non-linear.  One scar was 4x3 cm. and the second scar was 3x1.5 cm.  The clinician noted that the total area of the Veteran's scars was less than 6 square cm.  

At a hearing in February 2017, the Veteran described the scar over his abdomen as causing pain in his heart area when he moved.  He felt that his skin was pulling and stretching.  As for the scars on his left upper arm, he described the symptomatology as "not as bad" but that it still bothered him. 

Upon review of the above, the Board finds that a 10 percent rating is warranted for the entire appeal period..  Notably, on VA examination in December 2012, although the Veteran described a pulling/stretching sensation when he lifted his arm, the abdomen scar was neither painful nor unstable, nor did the scar exceed a total area measurement of 6 square inches or 39 square centimeters.  However, on VA examination on October 30, 2013, the Veteran reported having pain in the scar area.  The Veteran further testified that his scar hurt when he moved due to a stretching sensation.  The Board finds no evidence of any increased disability during the appeal period, and finds that the discrepancy results from different descriptions of the same level of disability.  

In order to receive a higher rating pursuant to Diagnostic Code 7804, the Veteran would have to have more than two scars that were painful or unstable.  The Veteran has two additional scars on his left arm, but such scars were not painful on his two VA examinations.  His testimony regarding a painful scar of the left arm was equivocal.  As the scars on the arm were not shown to be painful on two separate examinations, the Board finds that these scars do not meet the criteria for painful scars under Diagnostic Code 7804.

The medical evidence reflects that the Veteran's scars cover less than a total of 6 square inches and are not shown to result in limitation of motion.  Thus, there is no further applicable diagnostic code that would afford the Veteran a compensable rating.  

In sum, the Board finds that for the entire appeal period, a 10 percent rating is warranted for the abdomen scar and a noncompensable rating is warranted for the left arm scars.  There is no further doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for depressive disorder is granted.

Entitlement to a 10 percent rating, but no higher, is granted for the service-connected abdomen scar for the entire appeal period.

Entitlement to a compensable rating for the service-connected left arm scars is denied.

REMAND

As for the remaining issues, the Board notes that additional development is required prior to appellate adjudication.

Service Treatment Records

The Veteran contends that he sustained injuries to his low back and left shoulder during service.  Specifically, he reports that he fell off a tank and was hospitalized in Fort Knox for about a week in 1974.  See Board Hearing Transcript, p. 8.  The Veteran also reported that he was hospitalized at a military hospital in Frankfurt, Germany and received treatment at a hospital in Fort Lee, Virginia toward the end of his period of service.  See Notice of Disagreement dated September 29, 2014 and VA Form 9 dated May 5, 2015. 

The Veteran's claims file does not contain any record or documentation related to any inpatient hospitalization while stationed in Germany or Fort Knox, Kentucky, nor is there any documentation related to treatment received at a military hospital in Fort Lee, Virginia.  Upon remand, the AOJ should attempt to obtain details from the Veteran, to include dates and locations, of his in-service hospitalizations.  Once that information is received, the AOJ is to make every effort to obtain the missing records from the named hospitals, the National Personnel Records Center (NPRC) or at any other appropriate locations and to document such development for the claims file.  
 
Missing Treatment Records

There also appears to be missing private post-service treatment records.  On at least two occasions, the Veteran has reported seeing civilian physicians related to his disabilities.  See VA Treatment Records dated April 27, 2012 and May 2, 2012.  Upon remand, the AOJ should contact the Veteran for the names of his private physicians from which he sought treatment for the disabilities on appeal and obtain the authorizations necessary to request the records.  Once the authorizations are submitted by the Veteran, the AOJ should take the necessary steps to request the treatment records.

Disability Records

The record reflects that the Veteran receives disability benefits from the Social Security Administration.  It also appears that the Veteran filed for workman's compensation benefits related to his left shoulder.  See VA Treatment Records dated February 8, 2005 and May 9, 2005.  As these records may be pertinent to the Veteran's claims for his back and left shoulder, upon remand, the AOJ should obtain these records.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).

Hearing Loss Disability

Lastly, there appears to be some issue as to whether the Veteran has a hearing loss disability pursuant to VA regulations.  38 C.F.R. § 3.385.

In a private audiological examination in March 2001, the clinician diagnosed mild to moderate sensorineural hearing loss, but stated that the test reliability was fair to poor.  Specifically, the clinician stated that the Veteran's speech recognition and pure tone thresholds did not agree.   

In June 2002, the Veteran was administered another private audiological examination.  At that time, the Veteran demonstrated a bilateral hearing loss disability pursuant to VA regulation; however, the clinician did not comment on the validity of the test.

During the current appeal period, the Veteran has been afforded two VA audiological examinations, one in August 2012 and another in November 2013.  At the August 2012 examination, the Veteran's pure tone thresholds reflected moderate to moderately severe hearing loss in the right ear while his Distortion Product Otoacoustic Emissions in the right ear were consistent with no more than a mild hearing loss.  At the November 2013 VA examination, the Veteran's pure tone thresholds suggested a mild to profound hearing loss of the right ear and a profound hearing loss in the left ear.  However, the clinician opined that the Distortion Product Otoacoustic Emissions in both ears suggest normal or near normal cochlear functioning in both ears at frequencies up to 4000 Hz.  Both clinicians found that the test reliability was poor and the results were thus invalid.

Without evidence of a current disability, service connection compensation cannot be awarded.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).  Upon remand, the AOJ should schedule the Veteran for another VA examination to determine whether the Veteran currently has a hearing loss disability pursuant to VA regulation.  The clinician is also asked to comment on the validity of the June 2002 audiological report, demonstrating a hearing loss disability pursuant to VA regulation.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and his representative and request the dates and locations of the Veteran's in-service hospitalizations.  Once that information and any necessary authorizations are received, contact the named hospitals, NPRC and any other appropriate facility and attempt to obtain the missing records from the hospitals in Frankfurt, Germany, Fort Lee, Virginia, and Fort Knox, Kentucky.

The Veteran should also clarify the exact date(s) of the VA surgeries he claims caused additional disability, originally claimed as 2012 and 2013 while VA records only show left cubital tunnel syndrome decompression in November 2013 with a history of prior surgeries in 2004, 2008 and 2009 but not in 2012.

All attempts to secure the missing records must be documented in the claims file.  If no additional records are available or further attempts to secure them would be futile, a response to that effect should be documented in the claims file.

2. Contact the Veteran and his representative and request that the Veteran complete, sign, and return a VA Form 21-4142, Authorization and Consent to Release Information to allow VA to request the Veteran's complete records from the civilian doctors who treated the Veteran for his back and left shoulder disabilities since his return from service.

3. Associate with the claims folder medical and legal documents pertaining to the Veteran's Social Security Disability benefits.

4. Ask the Veteran to provide information pertaining to his left shoulder work injury.  In particular, ask the Veteran if/when he applied for Workman's Compensation benefits and whether he was awarded such benefits due to an on-the-job left shoulder injury.  If so, after securing any necessary release, the AOJ should request any relevant records regarding the Veteran's claim(s) for workman's compensation benefits.  If any requested records cannot be obtained, the Veteran should be notified of such.

5. Schedule the Veteran for a VA audiological examination to determine the nature and etiology of the Veteran's hearing loss disability, if any.  The entire claims file must be made available to the individual designated to examine the Veteran and the designated examiner must review the entire claims file in conjunction with the examination.

For purposes of this examination, the examiner should presume that the Veteran did sustain acoustic trauma during service.

All necessary tests and studies, to include audiometric testing and word recognition testing via the Maryland CNC test, should be performed.  The examiner should comment upon the reliability and validity of all test results.

The examiner should determine:

a) Whether the Veteran has a hearing loss disability pursuant to VA regulation 38 C.F.R. § 3.385.

a. If the Veteran does have a hearing loss disability under VA regulation, is it at least as likely as not that the Veteran's hearing loss disability was caused by or otherwise attributable to his period of service? OR

b. is it at least as likely as not that the Veteran's hearing loss disability was caused or aggravated by or otherwise attributable to his service-connected tinnitus? 

b) If the clinician finds that the Veteran does not have a hearing loss disability under VA regulation, the examiner is asked to comment on the validity of the June 2002 private audiological opinion, which demonstrates that the Veteran did have a hearing loss disability.  The examiner should also consider any alternate means of testing to determine the validity of the audiometric testing.

The examiner should note that the absence of an in-service hearing loss disability is not fatal to the claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and medically sound basis for attributing that disability to service may serve as a basis for grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant nose exposure in service, post-service audiometric findings meet the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

6. After completing the requested actions, and any additional action deemed warranted, to include obtaining an additional opinion if deemed necessary based on evidence obtained in response to the above, the AOJ should readjudicate the claim. If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
T. MAINELLI 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


